Per Curiam:
The facts in this case are substantially stated in the dissenting opinion in the application of the petitioner for a peremptory writ of mandamus, reported in 200 Appellate Division, at page 890. An appeal was taken from the decision of this court reversing the order for a peremptory writ of mandamus, which appeal was dismissed by the Court of Appeals. [233 N. Y. 544.] Thereafter this petitioner made application to the Special Term for an alternative writ of mandamus, which was denied, and that order was affirmed by this court. [203 App. Div. 896.] As the case now stands, therefore, the respondent passed a resolution suspending the petitioner until it shall arbitrate its differences with the General Silk Company, when we have held that it was not bound to arbitrate those differences, and that holding has been sustained by the Court of Appeals. Upon a reconsideration of this case we are satisfied that the court should allow the petitioner the alternative writ of mandamus, that the issues presented by the respondent’s affidavits in opposition to the peremptory writ may be determined. The motion, therefore, should be granted for the petitioner to make application to the Special Term for an alternative order. Present — Clarke, P. J., Dowling, Smith, Page and Merrell, JJ. Motion granted.